Exhibit D-3 The Commonwealth of Massachusetts DEPARTMENT OF TELECOMMUNICATIONS AND ENERGY November 27, 2002 D.T.E. 02-54 Investigation by the Department of Telecommunications and Energy into the Petition of KeySpan Energy Delivery New England for approval of Gas Sales Agreements with EnCana Corporation. APPEARANCES: Thomas P. O'Neill, Esquire KeySpan Energy Delivery New England One Beacon Street Boston, MA 02108 For: KeySpan Energy Delivery New England Petitioner Matthew Morais, Esquire Division of Energy Resources 70 Franklin Street, 7th Floor Boston, MA 02110-1313 For: Division of Energy Resources Intervenor D.T.E. 02-54 I.
